CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A our report dated July 30, 2013, relating to the financial statements and financial highlights of Barrett Growth Fund, a series of the Trust for Professional Managers, for the year ended May 31, 2013, and to the references to our firm under the headings “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm” in the Statement of Additional Information. Cohen Fund Audit Services, Ltd. Cleveland, Ohio September 20, 2013 Registered with the Public Company Accounting Oversight Board
